Citation Nr: 0634805	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-43 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus, to include separate evaluations for 
each ear.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1957 
to January 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Philadelphia, Pennsylvania Regional Office of the Department 
of Veterans Affairs (VA).  This appeal comes from the VA 
Regional Office located in Newark, New Jersey (RO).

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss addressed in the remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Prior to promulgation of a decision by the Board, the veteran 
withdrew his appeal with regard to the issue of entitlement 
to an initial evaluation in excess of 10 percent for 
bilateral tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issue of entitlement to an initial evaluation 
in excess of 10 percent for bilateral tinnitus have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn in record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b).  
Withdrawal may be made by the veteran or his authorized 
representative. 38 C.F.R. § 20.204(a).

By a December 2003 rating decision, the RO granted service 
connection for bilateral tinnitus and assigned a 10 percent 
evaluation, effective August 25, 2003.  The veteran filed a 
notice of disagreement in February 2004.  The RO issued a 
statement of the case in November 2004, and the veteran 
perfected the appeal in December 2004.  38 C.F.R. § 20.202.  
However, at the May 2006 Board hearing, the veteran's 
representative withdrew the appeal as to that issue.  The 
oral statement from the veteran's representative is 
sufficient to withdraw the pending issue on appeal.  
38 C.F.R. § 20.204(b)(1).

As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to this issue.  
38 C.F.R. § 20.204(c).  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this issue of 
entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus.


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for bilateral tinnitus is dismissed.


REMAND

In June 2006, the veteran forwarded a May 2006 private 
audiological examination report to the Board.  The 
examination report included an audiogram, but did not 


provide numerical values for puretone decibel loss.  The 
examiner noted, however, that the veteran's hearing loss had 
significantly decreased since the last audiological 
examination in August 2003.  

First, the veteran did not waive his right to have the RO 
readjudicate his claim with this additional evidence.  See 
38 C.F.R. § 20.1304(c) (2006).  Second, in order to 
adjudicate a claim for entitlement to an increased evaluation 
for bilateral hearing loss, the Board needs numeric values 
for puretone decibel loss provided by the examiner.  This is 
because the Board may not interpret graphical representations 
of audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995); see also Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria).  Without these numeric values, the Board cannot 
determine whether, under 38 C.F.R. § 4.85, the veteran is 
entitled to a compensable initial evaluation for bilateral 
hearing loss.

Accordingly, the case is remanded for the following actions:

1.  The veteran must be afforded a VA 
audiological evaluation.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 and 
4000 Hertz, must provide the puretone 
threshold average, and must state the 
results of the word recognition test, in 
percentages, using the Maryland CNC test.  
The report must be typed. 

2.  The RO must notify the veteran that it 
is his responsibility to report for the VA 
examination and to 
cooperate in the development of the claim.  
The 


consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the veteran of 
his VA examination must be placed in the 
claim file.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure it is in 
complete compliance with the directives of 
this remand.  If the report is defective 
in any manner, the RO must implement 
corrective procedures at once.  

4.  Thereafter, the RO must readjudicate 
the claim for entitlement to an initial 
compensable evaluation for bilateral 
hearing loss.  The RO must take into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action, including the 
above-mentioned VA audiological 
examination, the evidence received at the 
May 2006 Board hearing, and the May 2006 
private audiological examination report 
forwarded to the Board in June 2006.  If 
the benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be issued, to include 
consideration of 38 C.F.R. § 3.321(b) 
(2006).  The veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


